DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 

Pages 5-6 of the remarks argues the following:
The Office identifies the recited concentrations of ZrCl4 and BDC in their respective solution in WO165, and for the making of UiO-66, the importance of adding HCl in a process for the making of Ui0-66, and the recited mole ratio of HCl to ZrCly in Liao. The Office then presents a finding that “[i]t would have been obvious to one of ordinary skill in the art ... to employ ZrCl4 is an amount of 0.05 to 1M and BDC in an amount of about 0.18M, as taught by M-C [WO165] for producing Ui0-66 in Katz and Liao because this concentration of ZrCL4 and BDC, which are already used in Katz is known to be an effective concentration for producing the same UiO-66 product.” (emphasis added). Applicant respectfully disagrees with this finding, and with respect to the method of amended claim 1, submit that all methods of making UiO-66 are not the same, and that small changes in preparative methods or the conditions of the preparation, necessarily lead to very different Ui0-66 products.

In fact, Applicant’s own work described in the application demonstrates that select physical characteristics of Ui0-66 is very dependent upon the conditions used in its preparation. In particular, Applicant’s work demonstrates that preparative conditions do have a significant impact on average particle diameter of UiO-65. See, amended claim 1. Secondly, Applicant’s work demonstrates a correlation between average particle diameter of UiO-66 and its ability to efficiently hydrolyze (or detoxify) chemical warfare agents as indicated by the hydrolysis of a model compound, methylparaoxone.



Applicant submits for the record that there is no teaching in WO165, or the collective teachings or suggestions in the art of record, that would provide a person of skill in the art with the knowledge to prepare UiO-66 particles with such a tight average particle diameter range as required of amended claim 1. “Failure of the prior art to disclose or render obvious a method for making any composition of matter, whether a compound or a mixture of compounds [such as collective preparation of particles with an average particle size), precludes a conclusion that the composition [or mixture of particles] would have been obvious." /n re Grose, 592 F.2d 1161, 1168 (CCPA 1979). Moreover, “a conclusion of obviousness requires that the reference(s) relied upon be enabling in that it put the public in possession of the claimed invention.” MPEP 2145; Jn re Hoeksema, 399 F.2d 269, 274 (CCPA 1968). Again, the facts now before the Office, and the knowledge provided by the art of record does not put the public (a person of skill) in possession of the method of making UiO-66 particles having an average diameter of 50 nm to 400 nm.

Applicant’s position here is disputed.  The ranges of the claimed overlap and therefore it has been held that:  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

If Applicant would like to contest this, the MPEP section 716.02(d)I gives guidance on this.  Specifically, it describes when the non-obviousness of a genius or claimed range may be supported by data showing unexpected results of a species or narrower range under certain circumstances.  The guidance to this state that:  
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  Furthermore, section II of this section states that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 8, “volume” in front of the word “ratio” is newly added but not supported by the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz, Michael et al. “A facile synthesis of UiO-66. . .” (filed on IDS submitted on 1/20) and in view of Liao (CN 106861627) and in view of Maspoch Comamala, Daniel (WO 2017/158165) (M-C).
As to Claims 1 and 2, Katz describes a method of synthesizing UiO-66 (title). The synthesis solution contains ZrCL4 (pg. 9449, col. 1, lines 18-20).  The synthesis solution also 
 The reference explains that HCl has been found to assist in forming hexa-Zr clusters prior to linker binding (pg. 9449, col. 2, lines 14-16).  More specifically, Katz explains that the solubility of ZrCl4 in DMF is enhanced by HCl (page 9450, col. 1, lines 1-3).  When HCl levels are decreased, MOF formation is decreased and the surface area is decreased (pg. 9450, col. 1, lines 8-10).  
Katz describes adding HCl and that HCl is an important part of the UiO-66 formation but does not describe a ratio of HCl to ZrCl4 of 8-15 moles.
Liao describes a method of making a metal organic material, such as UiO-66 (abstract) using a mixture of compounds (title) that includes HCl (novelty) ZrCl4 (preferred components) and solvent (preferred components).  Liao explains that in one example, the amount of ZrCl4 used is 1.25 g (preferred components) and the amount of HCl is 5ml (preferred components).
	Although Liao does not specifically state that the HCl to ZrCl4 ratio is from 8-15 moles, the amount added to each other approximately matches the amounts added in Applicant’s application.  Specifically, in example 1 of this application, the amount of HCl added is 1.5 mL and the amount of ZrCl4 is about 0.38grams.  The ratio being about 3.9 and the amount of HCl added in Liao is 5ml, while the amount of ZrCl4 added is 1.25g (see preferred components).  The ratio of the two being about 4.  
	Therefore, although Liao does not specifically describe the addition of HCl to ZrCl4 to be within the range of 8-15 moles, given that the reference and example used in this application have comparable ratios, it would have been obvious to one of ordinary skill in the art before 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ HCl and ZrCl4 in a ratio of about 4, as taught by Liao for use with the process of making the UiO-66 of Katz because this concentration of HCl: ZrCL4 is known to be effective enough to form the MOF effectively.
	As to the ratio of the first solution and the second solution being in a volume ratio of 1:1 to 1:3, although the references do not disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a molar ratio within this range would overlap in volume to the claimed range.
	Neither reference discloses that the concentration of ZrCl4 is 0.15 to 0.5M or that the concentration of terephthalic acid is 0.1 to 0.5M.
	M-C describes a method for preparing a metal organic framework (title) and describes a means for making a variety of different types of these (see Fig. 1-21).  When making the UiO-66 series of MOFs, M-C explains that the amount of ZrCL4 employed should range from 0.05 to 1M (page 16, lines 5-7) and that the amount of benzene 1, 4 carboxylic acid (BDC) used can be 0.24 g in 8mL of DMF (see pg. 19, lines 5-6).  This amount results in about 0.18M of BDC.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ZrCl4 is an amount of 0.05 to 1M and BDC in an amount of about 0.18M, as taught by M-C for producing UiO-66 in Katz and Liao because this 
As to the size, M-C states that the MOF can be made using certain processes to produce particles in the size range of 0.1 to 400 micrometers (page 4, lines 35-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form particles in the size range of 0.1 to 400 micrometers, as taught by M-C for use with Katz and Liao because M-C explains that formation of MOFs within this particle size range is known using the methods of forming described on page. 4 of their reference.
	As to the intended use feature of the UiO-66 particles being used to hydrolyze or detoxify chemical warfare agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition can be used the same way.

	As to Claim 3, Katz explains that the reaction is performed at 80 degrees overnight (pg. 9449, col. 2, last two lines).  “overnight” can be considered about 12 hours or greater and therefore overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 

As to Claim 4, M-C states that the MOF can be made using certain processes to produce particles in the size range of 0.1 to 400 micrometers (page 4, lines 35-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form particles in the size range of 0.1 to 400 micrometers, as taught by M-C for use with Katz and Liao because M-C explains that formation of MOFs within this particle size range is known using the methods of forming described on page. 4 of their reference.

	As to Claim 6, although the references do not specifically state that the produced UiO-66 has 1.65 to 1.99 missing linker sites on average within a single cluster, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same product made the same way would produce the same characteristics.

	As to Claim 7, Katz explains that the surface area of the product made has a surface area that ranges from 540-1580 m2/g (see table 1).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 25, 2022